TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00063-CV


         Carroll L. Lee, Peggy G. Lee, Lee Concho Valley Family L.P., Sandra Cagle,
                  Jerry D. Lee, Larry G. Lee, and Matthew Lee, Appellants

                                                 v.

 Memorial Production Operating, LLC, Memorial Resource Development Corporation,
Grandfield Consulting, Inc., Charles Mark Witt, Boaz Energy, LLC, Boaz Energy II, LLC,
                            and Ivory Energy, LLC, Appellees


                 FROM THE 51ST DISTRICT COURT OF COKE COUNTY
          NO. CV1604622, THE HONORABLE CARMEN DUSEK, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellants filed their notice of appeal on February 11, 2022. The reporter’s

record was due on March 14, 2022. On the reporter’s requests, the time for filing was extended

to May 11, 2022. On June 13, 2022, Ms. Cindy Wilde requested a third extension of time. We

grant the request and order Ms. Wilde to file the reporter’s record in this cause no later than

July 11, 2022. See Tex. R. App. P. 37.3(a). Failure to file the record will result in Ms. Wilde

being called before the Court to show cause why she should not be held in contempt of this

order.

               It is ordered on June 16, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith